            Case 5:19-cv-00137-C Document 1 Filed 02/12/19 Page 1 of 13



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA



(1) DAVID LIEBENSOHN,                            Case No.: CIV-19-137-C
             Plaintiff,
                                                 COMPLAINT FOR:
V.
                                                   1.   BREACH OF PARTNERSHIP
                                                        AGREEMENT;
(1) KIM KARDASHIAN WEST,                           2.   BREACH OF FIDUCIARY DUTY;
(2) KIMSAPRINCESS, INC., a California              3.   UNJUST ENRICHMENT;
Corporation;
                                                   4. FRAUD

             Defendants.
                                                 JURY TRIAL DEMANDED



       Plaintiff David Liebensohn ("Liebensohn"), by and through his attorneys, and for

his Complaint herein, alleges as follows:

                                        PARTIES

       1.     PlaintiffLiebensohn is an individual who is a citizen of the State of

Oklahoma.

       2.     Defendant Kim Kardashian West ("Kardashian West") is a natural person

who, on information and belief, is and was at all times relevant to the action, a resident of

the County of Los Angeles, California and a citizen of the State of California.

Kardashian West is a celebrity and reality television star.

       3.     Defendant Kimsaprincess, Inc. is a corporation organized under the laws of

the State of California having a principal place of business at 21731 Ventura Boulevard,


Page I of 13
COMPLAINT FOR DAMAGES
Case 5:19-cv-00137-C Document 1 Filed 02/12/19 Page 2 of 13
Case 5:19-cv-00137-C Document 1 Filed 02/12/19 Page 3 of 13
Case 5:19-cv-00137-C Document 1 Filed 02/12/19 Page 4 of 13
Case 5:19-cv-00137-C Document 1 Filed 02/12/19 Page 5 of 13
Case 5:19-cv-00137-C Document 1 Filed 02/12/19 Page 6 of 13
Case 5:19-cv-00137-C Document 1 Filed 02/12/19 Page 7 of 13
Case 5:19-cv-00137-C Document 1 Filed 02/12/19 Page 8 of 13
Case 5:19-cv-00137-C Document 1 Filed 02/12/19 Page 9 of 13
Case 5:19-cv-00137-C Document 1 Filed 02/12/19 Page 10 of 13
Case 5:19-cv-00137-C Document 1 Filed 02/12/19 Page 11 of 13
Case 5:19-cv-00137-C Document 1 Filed 02/12/19 Page 12 of 13
Case 5:19-cv-00137-C Document 1 Filed 02/12/19 Page 13 of 13
